 

Exhibit 10.3

 



RELEASE AND TRANSITION SERVICES AGREEMENT

 

THIS Release and Transition Services Agreement (this “Agreement”) dated August
25, 2016 (the “Execution Date”) is to confirm that the undersigned’s at-will
employment with Global Eagle Entertainment Inc. (the “Company”) is terminated
effective August 31, 2016 (the “Termination Date”). The Company acknowledges
that you delivered notice on August 22, 2016 of your intent to terminate
employment. You shall execute and deliver this Agreement no earlier than the
Termination Date and no later than the twenty-first (21st) day after your
receipt of this Agreement.

 

In consideration of the mutual promises, covenants and agreements set forth in
this Agreement and the Employment Agreement by and between you and the Company
dated as of November 3, 2014 (the “Employment Agreement”), the sufficiency of
which the parties acknowledge, it is agreed as follows:

 

1. Termination of Employment. Effective as of the Termination Date, the
undersigned (“you” or “Executive”) hereby resign from all offices you hold with
the Company and any of its subsidiaries. Effective as of the Termination Date,
your active coverage under and participation in all benefit plans and programs
sponsored by the Company shall (except for the coverage described in Section
4(b) below) terminate.

 

2. Transition Services and Transition Services Fee.

 

(a) Beginning on the Termination Date through September 30, 2016 (such period,
the “Transition Period”), you agree to provide transition and consulting
services as reasonably requested by the Company or the Board of Directors of the
Company (the “Transition Services”).

 

(b) As consideration for your future performance of the Transition Services
during the Transition Period, the Company shall pay to you on the Termination
Date a Transition Services fee equal to $29,886.33.

 

3. Accrued Amounts. The Company shall pay to you on the Termination Date (i)
your base salary accrued and due to you through the Termination Date and (ii) an
amount for your accrued and unused vacation through the Termination Date, in
accordance with the Company’s applicable policies, in each case, less applicable
tax withholding. The Company will reimburse you for all reasonable business
expenses incurred by you during your employment prior to the Termination Date
consistent with Company’s expense reimbursement policies.

 

4. Payments and Benefits. As consideration for your promises, covenants and
agreements in this Agreement, subject to and conditioned on your execution and
non-revocation of this Agreement, the Company will provide you with payments and
benefits set forth below. These are in lieu of any provision for severance pay
and benefits set forth in your Employment Agreement, and as follows:

 

(a) Discretionary Bonus. An amount equal to $358,636.00, subject to applicable
withholding for taxes, to be paid in a single lump sum on the date immediately
following the expiration of the seven (7) day revocation period described in
Section 8 hereof;

 



  1 

 

 

(b) COBRA. Subject to your timely election of health plan continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and
your continued payment of your portion of the monthly premiums for such coverage
at the same rate applicable as of immediately prior to the Termination Date,
during the one (1) year period following the Termination Date, you and your
covered dependents will be entitled under COBRA to continued participation in
the applicable group health plans of the Company in which you and your covered
dependents participate as of immediately prior to the Termination Date in
accordance with COBRA and the terms of such plan(s) in effect from time to time;
and

 

(c) Vested Stock Options. You shall have a period of twelve (12) months
following the Termination Date to exercise any vested stock options of the
Company that you hold as of the Termination Date (such vested stock options set
forth on Exhibit A attached hereto), notwithstanding any shorter period for
exercisability as set forth in the equity incentive plan or the award agreements
under which those options were issued.

 

(d) Laptop and Phone. You will be permitted to retain the Company laptop and
phone currently in your possession; provided, however, that you shall provide
the Company with the opportunity to review, and remove or destroy in the
Company’s sole discretion, the information stored on such laptop and phone.

 

5. Sole and Exclusive Benefits and Sufficiency of Consideration. For the
avoidance of doubt, this Agreement sets forth the sole and exclusive benefits
for which you are eligible as a result of your termination of employment with
the Company. You acknowledge and agree that (i) aside from the payments and
benefits set forth in Sections 2, 3 and 4 of this Agreement, you are not
entitled to any other payments under the Employment Agreement or under any
severance, bonus or other benefit or compensation plan, policy or program of the
Company in connection with your employment or termination of employment with the
Company, or your engagement as a consultant by the Company during the Transition
Period; and (ii) any unvested equity or equity-based awards granted to you under
any equity or incentive plan of the Company is cancelled and terminated, without
any payment therefor, and shall be of no further force or effect as of the
Termination Date. You further acknowledge that you would not otherwise be
entitled to the payments and benefits provided under this Agreement or the
Employment Agreement but for your promises, covenants and agreements made
herein.

 

6. Release of Claims.

 

(a) Please read the following release carefully. To help you understand it and
your rights as a terminated employee, please consult with your attorney.

 

(b) You hereby release and forever discharge the Company and its affiliates and
each of its and their past and present officers, directors, employees, agents,
advisors, consultants, successors and assigns from any and all claims and
liabilities of any nature by you including, but not limited to, all actions,
causes of actions, suits, debts, sums of money, attorneys’ fees, costs,
accounts, covenants, controversies, agreements, promises, damages, claims,
grievances, arbitrations, and demands whatsoever, known or unknown, at law or in
equity, by contract (express or implied), tort, pursuant to statute, or
otherwise, that you now have, ever have had or will ever have based on, by
reason of, or arising out of, any event, occurrence, action, inaction,
transition or thing of any kind or nature occurring prior to or on the Execution
Date. Without limiting the generality of the above, you specifically release and
discharge any and all claims and causes of action arising, directly or
indirectly, from your employment at the Company, arising under the Employee
Retirement Income Security Act of 1974 (except as to claims pertaining to vested
benefits under employee benefit plan(s) of the Company), Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the Equal
Pay Act, the Rehabilitation Act, the Americans With Disabilities Act, or any
other law, statute, ordinance, rule, regulation, decision or order pertaining to
employment or pertaining to discrimination on the basis of age, alienage, race,
color, creed, gender, national origin, religion, physical or mental disability,
marital status, citizenship, sexual orientation or non-work activities. Payment
of any amounts and the provision of any benefits provided for in this Agreement
do not signify any admission of wrongdoing by the Company, its subsidiaries or
any of their affiliates. Notwithstanding the foregoing, nothing in this
Agreement limits (i) your ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (“Government
Agencies”), (ii) your ability to communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, or (iii) your right to receive an award for
information provided to any Government Agencies.

 



  2 

 

 

(c) You acknowledge that you have been informed by your attorneys of the
provisions of Section 1542 of the California Civil Code, which provides as
follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his settlement with the
debtor.”

 

In that regard, you hereby waive and relinquish all rights and benefits that you
have or may have under Section 1542 of the California Civil Code or any similar
provision of the statutory or non-statutory law of any other jurisdiction to the
full extent that you may lawfully waive all such rights and benefits. In
connection with such waiver and relinquishment, you acknowledge that you are
aware that you may, on your own behalf or by and through your attorneys,
hereafter discover claims or facts in addition to or different from those that
you now know or believe to exist with respect to one or more of the parties
released hereunder, but that it is your intention to finally settle and release
all matters that now exist, may exist or heretofore have existed between you and
all parties released hereunder. In furtherance of this intention, the releases
herein given shall be and remain in effect as full and complete general releases
notwithstanding the discovery or existence of any such additional or different
claims or facts by you, your attorneys or any other person.

 

7. Non-Solicitation. In order to preserve and protect the goodwill and value of
the Company’s business, operations, relationships and confidential information
to which Executive has had access during his employment, and will have access
during the Transition Period, Executive hereby agrees as follows:

 

(a) During the period beginning on the execution of this Agreement and ending on
the first (1st) anniversary thereof (the “Non-Solicitation Period”), Executive
will not, either acting jointly or individually, directly or indirectly, induce
or attempt to induce any employee or consultant of the Company or any of its
affiliates to leave such entity’s employ or consultancy, or in any way interfere
with the relationship between the Company or its affiliates and any of their
employees or consultants.

 



  3 

 

 

(b) The Company would suffer irreparable harm from a breach of any of the
covenants or agreements contained in this Section 7. In the event of an alleged
or threatened breach by Executive of any of the provisions of this Section 7,
the Company or its successors or assigns may, in addition to all other rights
and remedies existing in its favor, apply to any court of competent jurisdiction
for specific performance and/or injunctive or other relief in order to enforce
or prevent any violations of the provisions hereof, in each case without the
requirement of posting a bond or proving actual damages, and the
Non-Solicitation Period described above will be tolled with respect to Executive
until such alleged breach or violation is resolved. The Executive agrees that
the restrictions in this Section 7 are reasonable protections under the
circumstances of the payment of the amounts set forth herein. If, at the time of
enforcement of any of the provisions of this Section 7, a court holds that the
restrictions stated herein are unreasonable under the circumstances then
existing, the Executive agrees that the maximum period, scope or geographical
area reasonable under such circumstances will be substituted for the stated
period, scope or area.

 

8. Older Workers Benefit Protection Act. Pursuant to the Older Workers Benefit
Protection Act, the Company hereby advises you that you should consult an
attorney before signing this Agreement, that you are entitled to take up to
twenty-one (21) days from the date of your receipt of this Agreement to consider
it and that you may have seven (7) days from the date you sign this Agreement to
revoke it. The revocation must be personally delivered to the Company’s General
Counsel or his designee, or mailed to them via certified mail, return receipt
requested and postmarked within seven (7) calendar days of your execution of
this Agreement. This Agreement shall not become effective or enforceable until
the revocation period has expired. Nothing herein is intended to, or shall,
preclude you from filing a charge with any appropriate federal, state, or local
government agency and/or cooperating with said agency in any investigation, and
you may also report securities laws violations to the Securities and Exchange
Commission and other federal agencies without regard to any of the foregoing.
You, however, explicitly waive any right to file a personal lawsuit and/or
receive monetary damages that the agency may recover against each of the parties
released in Section 6 above, without regard as to who brought any said complaint
or charge, except that you not however waive any rights to whistleblower awards
from the Securities and Exchange Commission in connection with your reporting
securities laws violations to it or to other federal agencies.

 

9. Breach. You agree that all of the payments and benefits provided for herein
are subject to termination, reduction or cancellation in the event of your
material breach of this Agreement.

 

10. Enforcement. The parties agree that any legal proceeding brought to enforce
the provisions of this Agreement may be brought only in the courts of the State
of California or the federal courts located in California and each party hereby
consents to the jurisdiction of such courts.

 



  4 

 

 

11. Severability. If any of the terms of this Agreement shall be held to be
invalid and unenforceable and cannot be rewritten or interpreted by the court to
be valid, enforceable and to meet the intent of the parties expressed herein,
then the remaining terms of this Agreement are severable and shall not be
affected thereby.

 

12. Miscellaneous. This Agreement and the Employment Agreement constitutes the
entire agreement between the parties about or relating to your termination of
employment with the Company, or the Company's obligations to you with respect to
your termination, and fully supersedes any and all prior agreements or
understandings between the parties. The Employment Agreement is hereby
terminated and of no further force and effect (other than Sections 5 through 23,
which shall survive in accordance with their terms), and this Agreement and its
payments and benefits supersedes any entitlement to payments and benefits
provided for in Sections 3,3 and 5 of the Employment Agreement. In the event of
any conflict or inconsistency between the terms of this Agreement and the
Employment Agreement, this Agreement shall control. The parties further agree
that this Release superseded and replaces the termination provisions set forth
in Section 5 of the Employment Agreement.

 

13. Representations. You affirm that the only consideration for signing this
Agreement is as referenced herein and that no other promises or agreements of
any kind have been made to or with you by any person or entity whatsoever to
cause you to sign this Agreement, and that you fully understand the meaning and
intent of this instrument. Subject to the last sentence of Section 6(b) hereof,
you agree that you will not disparage the Company in any way, nor will you make
any public comments or communications which tend to cast the Company, its
owners, directors, officers or employees in a negative light. The Company agrees
that it will not disparage Executive, nor will it make any public comments or
communications that cast Executive in a negative light.

 

You acknowledge that you have carefully read this Agreement, voluntarily agree
to all of its terms and conditions, understand its contents and the final and
binding effect of this Agreement, and that you have signed the same as your own
free act with the full intent of releasing the Company from all claims you may
have against it.

 

[Signatures on following page]

 

  5 

 

 

PLEASE READ CAREFULLY.

 

THIS RELEASE AND TRANSITION SERVICES AGREEMENT INCLUDES A

RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 





EXECUTIVE         /s/ Michael Zemetra   Michael Zemetra               GLOBAL
EAGLE ENTERTAINMENT INC.       By: /s/ Zant Chapelo     Name: Zant Chapelo    
Title: SVP Global Human Resources  



 

 

 

 

EXHIBIT A

 

List of Vested Stock Options

 

  

Grant Date Strike Price Shares Underlying Exercisable and Vested Stock Options
June 25, 2013 $9.87 93,021 June 25, 2013 $9.87 31,667 October 31, 2014 $12.23
34,375 March 15, 2015 $13.15 5,595



 

 



 

 